IA115th CONGRESS1st SessionH. J. RES. 27IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Wenstrup (for himself, Mr. Roe of Tennessee, Mr. Rothfus, and Mrs. Wagner) submitted the following joint resolution; which was referred to the Committee on Oversight and Government ReformJOINT RESOLUTIONDisapproving the action of the District of Columbia Council in approving the Death with Dignity Act of 2016. 
That the Congress disapproves of the action of the District of Columbia Council described as follows: The Death with Dignity Act of 2016 (D.C. Act 21–577), signed by the Mayor of the District of Columbia on December 19, 2016, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on January 6, 2017. 